Citation Nr: 1200322	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  09-39 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for antisocial disorder.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for a sleep disorder.

4. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right pubic rami fracture, claimed as back/pelvis disorder.


WITNESSES AT HEARING ON APPEAL

The Veteran and AB




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1990 to September 1991 and from October 2003 to April 2005 with additional periods of service in the Army National Guard.  He is the recipient of the Global War on Terrorism Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In April 2010, the Veteran testified at a personal hearing before the undersigned, via videoconference.  A transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for PTSD and a sleep disorder and whether new and material evidence has been received to reopen a claim of entitlement to service connection for right pubic rami fracture, claimed as back/pelvis disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Antisocial disorder does not constitute a disability eligible for service connection.




CONCLUSION OF LAW

Antisocial disorder was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010); See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  
However, the Board notes that the Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In the present case, the facts are not in dispute.  As discussed below, resolution of the appellant's appeal of this issue is wholly dependent on interpretation of the relevant VA statutes and regulations.  Thus, as no reasonable possibility exists that any further factual development would assist in substantiating the claim, should any deficiencies of VCAA notice or assistance exist, they are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  Moreover, because the claim is being denied as a matter of law, no further development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  

II. Analysis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

There is no competent treatment evidence of record demonstrating a diagnosis of antisocial disorder.  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, in this case, while the Veteran can attest to his symptoms, he is not competent to ascribe any particularly psychiatric diagnosis to those symptoms.  

More importantly, antisocial disorder is a diagnosis associated with personality disorders.  Personality disorders are considered to be congenital or developmental disabilities for which service connection may not be granted.  See 38 C.F.R. 
§§ 3.303(c), 4.9, 4.127 (2011).  Therefore, any disability resulting from a personality disorder cannot be service-connected.  Id.  Consequently, antisocial disorder is not a disability under VA regulations.  

The Board acknowledges that additional private treatment records related to treatment for various psychiatric disorders may be obtained on remand.  However, as antisocial disorder is not a disability under VA regulations, even if such records pertain to treatment for this diagnosis, the records could not alter the outcome of the claim.  As discussed, the outcome of the claim is dependent entirely on VA statutes and regulations.  Accordingly, the claim for antisocial disorder is denied. 


ORDER

Service connection for antisocial disorder is denied.


REMAND

With respect to the Veteran's claims of entitlement to service connection for PTSD and a sleep disorder, the Board determines that a remand is necessary to allow for further development of the claim.  Specifically, the Board determines that efforts should be made to obtain specific private treatment records and that there may be documentary evidence not associated with the claims file.

At his hearing, the Veteran testified that all treatment he has received since service has been through private providers.  He identified treatment at Delta Counseling in Lake Village, Arkansas.  Records from this provider are not in the claims file, and it does not appear the Veteran reported them to the RO prior to certification of the claim to the Board.  Accordingly, the Board concludes that a remand is necessary so the Veteran may provide the records or a VA Form 21-4142, Authorization and Consent to Release Information to VA, so that VA may obtain them.  

Additionally, the Board notes that the Veteran's service treatment records related an incident of sleepwalking that resulted in a fall and subsequent injury.  While there is no diagnosis of a sleep disorder of record, the Veteran is competent to describe trouble sleeping.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Accordingly, the Board determines that a VA examination should be scheduled to assess the existence and etiology of a disorder related to sleep disturbance. 

Finally, at his April 2010 hearing, the Veteran testified that he would be submitting a notice of disagreement (NOD) with respect to the November 2009 rating decision denying reopening of the claim for service connection for right pubic rami fracture.  If an NOD has been filed, or, if not, the hearing testimony is accepted as an NOD and the appeal should be properly processed and all associated documents added to the claims folder.  Further, the Board refers the RO/AMC to the Veteran's testimony with respect to related private treatment records from Chicot Memorial Hospital and records relevant to the Veteran's payment for post-service treatment should further development be appropriate to the claim.      

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran supply a completed VA Form 21-4142, Authorization and Consent to Release Information to VA, for records from Delta Counseling in Lake Village, Arkansas and Chicot Memorial Hospital, as well as for any other relevant private treatment records.  All requests and responses, positive and negative, should be associated with the claims file. 

2. Schedule the Veteran for a VA examination in order to ascertain the existence and etiology of his claimed sleep disorder.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the record, the examiner should respond to the following:

a) Identify all appropriate diagnoses related to the Veteran's claimed sleep disorder if such disorder is present.

b) Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed sleep disorder is related to his sleepwalking in service or is otherwise directly related to his military service?
		
A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion.  

3. Issue a statement of the case addressing the issue denied in the November 2009 rating decision.  If the Veteran perfects his appeal, process the appeal and associate all relevant documents and any additional development with the claims file prior to certification of the appeal to the Board. 

4. After completing the above actions and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claims should be readjudicated, to include all evidence received since the September 2009 statement of the case.  If any claim remains denied, the Veteran and his representative, if any has been retained, should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


